Citation Nr: 1139225	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  11-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been added to the record to reopen a claim of entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service connected right knee tendinitis with chondromalacia.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disability in an unappealed July 1998 rating decision.  

2.  Since the July 1998 denial of service connection for a left knee disability, evidence has been added to the claims file that was not previously of record, is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a left knee disability, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, in which the RO denied service connection for a left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been added to the claims file and all criteria for reopening a claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this document the only question decided is whether to reopen the Veteran's claim.  The Board does reopen the claim, a decision which is not unfavorable to the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


II. Request to reopen the Veteran's claim

In January 1998, VA first received from the Veteran a claim of entitlement to service connection for a left knee disability.  In July 1998, the RO denied that claim on the basis that although the Veteran had been treated for cellulitis of the left knee during service, that condition had resolved and he had no residual disability.  That same month the RO notified the Veteran of the decision and of his appellate rights.  He did not appeal that decision.  In August 2008 he again claimed entitlement to service connection for a left knee disability, asserting that his right knee disability had caused a left knee disability.  

An appeal to the Board of an RO decision is initiated by the filing of a notice of disagreement.  38 U.S.C.A. § 7105(a).  If a notice of disagreement is not received within one year of the mailing of notice of the decision, the decision becomes final and, in general, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(b), (c).  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 1998 decision, there were two unestablished facts.  First, it had not been established that the Veteran had a left knee disability at any time since the filing of his January 1998 claim.  Second, it follows that it had not been established that there was any nexus between his service and a left knee disability.  

In November 2006, the Veteran underwent a compensation and pension (C&P) examination to assess the severity of his service-connected right knee disability.  The physician examined also examined his left knee.  He found that the Veteran had pain on flexion of the left knee and joint line tenderness.  He stated that the lateral joint line tenderness and lateral McMurray's finding of the left knee suggest possible left knee involvement which can be confirmed on an MRI study.  He also commented that the left knee involvement could be secondary to the right knee condition.  A December 2006 MRI of the left knee, showed an old fibrous xanthoma versus old trauma of the medical fibular head, but was otherwise normal.  

This is new and material evidence.  It is new evidence because it was not previously of record and is not cumulative or redundant of any evidence that was previously of record.  It is material evidence because it relates to both facts that were unestablished at the time of the July 1998 decision and raises a reasonable possibility of substantiating the Veteran's claim.  Because new and material evidence has been added to the record, his claim must be reopened.  


ORDER

The claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee tendinitis with chondromalacia, is reopened.  


REMAND

Service treatment records document that in September 1996 the Veteran reported to sick call due to abrasions of both knees. He was diagnosed with cellulites of the left knee.  One week later he reported pain of the lateral aspect of that knee when going up and down stairs.  Diagnosis was resolving cellulites and iliotibial band (ITB) tendonitis.  Although there are reports of injury of his right knee in 1997, there are no further service treatment reports of symptoms involving his right knee.  In a December 1997 report of medical history, the Veteran indicated that he either then had or had previously had a "trick" or locked knee.  Medical personnel annotated that report providing that he injured his knee on patrol.  A report of medical assessment signed by the same medical officer documents that he injured his right knee on patrol.  

Post service, the Veteran underwent examination of both knees in March 1998.  The examiner stated that the Veteran had provided rather exaggerated and bizarre responses during the examination and had canceled a scheduled MRI.  No diagnosis was provided with regard to his left knee.  

In January 2002 he again underwent VA examination of his right knee that included examination of his left knee.  There were no abnormal findings of his left knee.  A September 2006 VA orthopedic consult report includes that in the prior two or three months the Veteran experienced swelling and pain of his left knee as well as a feeling that the left knee was going to give out.  Physical examination revealed that he was positive for McMurray sign and lateral joint line tenderness.  As noted in the previous section of this document, in November 2006, the Veteran was found to have pain on flexion of the left knee and joint line tenderness.  The clinician stated that the lateral joint line tenderness and lateral McMurray's finding of the left knee suggest possible left knee involvement which can be confirmed on an MRI study.  He also commented that the left knee involvement could be secondary to the right knee condition.  A December 2006 MRI of the left knee, showed an old fibrous xanthoma versus old trauma of the medical fibular head, but was otherwise normal.  

In October 2010, the Veteran underwent a C&P examination of his left knee.  He reported a propensity to fall and was treated with a cane.  The examiner stated physical examination findings of his left knee as malalingment and abnormal motion.  He diagnosed left knee conformational malalignment coupled with morbid obesity.  The RO posed a question to the examiner regarding whether his service-connected right knee disability had caused resulted in a left knee disability.  The examination report is cut off on the right side so it is impossible to determine what else was asked but it appears that the RO asked whether the Veteran's current left knee condition was related to the ITB tendinitis shown in service.  The provided a negative opinion.  The rational for the opinion was that the Veteran's left knee symptoms are more likely secondary to his left knee conformational malalignment coupled with his morbid obesity.  

This examination is inadequate.  First, the report does not adequately describe his left knee condition.  The examiner refers to conformational malalignment but does not provide an explanation as to what this means.  Additionally, there is no explanation as to whether the Veteran's left knee condition has been made permanently worse because of his service-connected right knee condition, irrespective of the cause of his left knee condition.  The rationale goes to a cause of his symptoms but merely stating that they are secondary to conformational malalignment and obesity is not an opinion explaining whether or not his in-service injury or his right knee condition is also a cause of his left knee condition or aggravates his left knee condition.  

VA has a duty to provide an examination and obtain an expert opinion so long as certain factors are present.  Those factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  

Here, VA treatment records contain competent evidence of a current left knee disability.  His service-connected right knee condition and his ITB tendinitis during service satisfy the second factor.  The VA clinician's November 2006 speculative opinion satisfies the third factor.  There is insufficient medical evidence of record for the Board to decide this appeal.  A remand is therefore necessary so that VA can meet its duty to assist the Veteran in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify any VA or non-VA providers of treatment of his left knee and either request VA assistance in obtaining relevant evidence or submit the evidence.  Obtain all identified evidence and associate such with the claims file.  

2.  Associate with the claims file a complete copy of the October 2010 C&P examination report (the current copy has text cut off on the right).  

3.  After ensuring that the above development is completed, schedule the Veteran for a VA examination of his left knee.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  All opinions rendered by the examiner must include complete rationale to support each conclusion.  The examiner is asked to address the following:  

(a)  Identify all disorders of the Veteran's left knee that have been present at any time since he filed his claim in August 2008.  If one of the identified disorders is "conformational malalignment" provide a description of this condition that is understandable by a layperson.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the left knee had onset during the Veteran's active service, in particular in the September 1996 left knee ITB tendonitis.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the left knee has been caused by the Veteran's service-connected right knee condition.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the left knee has been permanently made worse by the Veteran's service-connected right knee condition.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


